NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 18-3762
                                    ____________

                          UNITED STATES OF AMERICA

                                           v.

    LEAFORD GEORGE CAMERON, a/k/a L. George Cameron a/k/a L. George W.
    Cameron a/k/a L. George William Cameron a/k/a L. St. George W. Cameron a/k/a
              L. St. George William Cameron a/k/a George W. Cameron,
                                      Appellant
                                   ____________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                            (D.C. No. 2-15-cr-00415-001)
                    District Judge: Honorable Gene E. K. Pratter
                                   ____________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                December 12, 2019.

              Before: RESTREPO, ROTH and FISHER Circuit Judges.

                                 (Filed: May 4, 2020)
                                    ____________

                                      OPINION *
                                    ____________

FISHER, Circuit Judge.

        Leaford Cameron was convicted of mail fraud, wire fraud, and making false

statements. He argues that his constitutional right to counsel was violated when the



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
District Court granted his request to represent himself at trial without providing the

proper procedural safeguards. He also argues that his rights were violated during the

jury selection process and that his indictment should be dismissed because of speedy

trial violations. Because Cameron’s right to counsel was violated, as the Government

concedes, we will vacate and remand for a new trial. We will not reach the jury

selection issue and will affirm on the speedy trial issue. 1

       Cameron argues that the District Court erred by permitting him to represent

himself without advising him of the range of penalties he faced. The Government

concedes there was error and a new trial is warranted. Before concluding that a

defendant’s waiver of his right to counsel is valid, the district court must ensure that

he understands several issues, including “the range of allowable punishments” for the

charges he faces. 2 The District Court’s colloquy with Cameron covered nearly all the

required issues, but not the sentence he might face for each of the charges. “Because

error in assessing whether a defendant may represent himself is structural, it can never

be harmless.” 3 Accordingly, we will vacate and remand for a new trial.

       Because there will be a new trial before a newly selected jury, we do not reach

Cameron’s jury selection challenge. We do, however, reach his Speedy Trial Act

argument because if there was a speedy-trial violation, dismissal of the indictment

would be required. We conclude there was no violation.




1
  The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291.
2
  United States v. Peppers, 302 F.3d 120, 135 (3d Cir. 2002) (quoting United States v.
Welty, 674 F.3d 185, 188 (3d Cir. 1982)).
3
  Id. at 137.
                                             2
       Under the Speedy Trial Act, trial must begin within seventy days of either the

filing of the indictment or the defendant’s initial court appearance, whichever is later. 4

The statute also excludes certain time periods during which the seventy-day clock

stops ticking. Therefore, to determine whether a violation occurred, we add up the

time not excluded by the statute and determine whether the seventy-day limit was

exceeded.

       The parties agree that the speedy-trial clock reached twenty-five days between

Cameron’s initial appearance on September 11, 2015, and the District Court’s signing

of an order on October 7, 2015, directing a competency evaluation. At that point, the

clock stopped ticking because the ensuing delay was for the purpose of determining

Cameron’s competency. 5

       Cameron points to two additional periods before the start of his trial that, he

asserts, were not tolled. The first is fifty-three days between October 19, 2015 and

December 11, 2015. Cameron’s theory (which is not articulated in his brief) seems to

be that he became competent—and the speedy trial clock restarted—on October 19,

2015, when Dr. Pogos Voskanian provided an evaluation opining that Cameron was

competent. Then, Cameron implies, the clock stopped again on December 11, 2015,

when the District Court ordered another evaluation by a different doctor. However, the

trial court, not a doctor, ultimately determines a defendant’s competency, 6 so the

speedy trial clock did not restart when Dr. Voskanian issued his evaluation. Rather,




4
  18 U.S.C. § 3161(c)(1).
5
  Id. § 3161(h)(1)(A).
6
  Id. § 4241(d) (specifying steps to be taken “[i]f . . . the court finds by a
preponderance of the evidence that the defendant is . . . mentally incompetent”).
                                             3
the time from October 7, 2015 (when the District Court ordered that Cameron’s

competency be evaluated) until March 23, 2016 (when the District Court ruled on his

competency) is excludable as delay “resulting from any proceeding, including any

examinations, to determine the mental competency . . . of the defendant.” 7

       Cameron offers a more detailed argument regarding the time between March

23, 2016, when the District Court ruled him incompetent, and May 10, 2016, when he

arrived at a federal medical center for treatment. He argues that, of this forty-eight-day

period, thirty-eight days count toward the Speedy Trial Act limit because, under the

statute, only ten days are excludable for transporting a defendant. 8 The Government

responds that regardless of how long it took to transport Cameron to the medical

center, the entire time is excludable because Cameron had already been adjudicated

incompetent. 9

       We need not reach the parties’ arguments because even if Cameron is correct,

there is no speedy trial violation. The only periods of delay that would count toward

the speedy-trial deadline would be the initial twenty-five days the parties agree upon,

plus (potentially) the thirty-eight days for transportation. 10 That would total sixty-three

days, which is within the statutory seventy-day limit.


7
  Id. § 3161(h)(1)(A).
8
  See id. § 3161(h)(1)(F) (excluding “delay resulting from transportation of any
defendant . . . to and from places of examination or hospitalization, except that any
time consumed in excess of ten days from the date [of] . . . an order directing such
transportation, and the defendant’s arrival at the destination shall be presumed to be
unreasonable”).
9
  See id. § 3161(h)(4) (excluding delay “resulting from the fact that the defendant is
mentally incompetent”).
10
   We recently held that when the speedy-trial clock is stopped for a determination of
competency, the ten-day transportation exclusion applies, and the remaining time it
takes to transport the defendant counts toward the speedy trial limit. United States v.
                                             4
      For the foregoing reasons, we will vacate and remand the District Court’s

judgment of December 12, 2018, and we will affirm the order of September 7, 2017,

denying the motion to dismiss the indictment.




Williams, 917 F.3d 195, 202-03 (3d Cir. 2019). We declined to rule on whether the
ten-day transportation exclusion applies when the clock is stopped for a different
reason (the one involved here): because the defendant has been ruled incompetent. Id.
at 203 n.7.
                                          5